DETAILED ACTION
The Amendment filed 26 April 2021 has been entered.  Claims 9 and 11 are canceled and claims 37 and 38 are new.  Claims 1-8, 10, 12, 13, 15, 18, 29, 30, 32 and 35-38 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 12, 13, 15, 18, 29, 30, 32 and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claim 1 is directed to “[a] formulation comprising a sweetener comprising an unbound form and a bound form, the bound form including an inclusion complex” “wherein the bound form is from about 30% to about 80% of the sweetener.”   In addition, new claim 37 “wherein the bound form is from about 40% to about 80% of the sweetener” and new claim 38 requires “wherein the bound from is from about 50% to about 80% of the sweetener.”  Lastly, as amended, claim 18 requires “wherein the bound form is from about 30% to about 80% of the sweetener”
At paragraph [0061], the specification provides support to claim a solid formulation comprising the inclusion complex.  The specification also provides support to claim the amount of the inclusion complex present in a beverage is based upon the amount of the sweetener present ([0058]).  Moreover, at paragraph [0057], the specification states “based upon the choice of sweetener, globular protein, the temperature and pH, the bound sweetener which is an integral part of inclusion complex will be in equilibrium with the unbound sweetener”  There is also support to claim that, in a beverage, the percentage of the bound Rebaudioside A present is from about 20% to about 80% ([0057]).
There is not support to claim any type of formulation (e.g. solid, beverage, etc.) comprising any
Claims 1-8, 10, 12, 13, 15, 18, 29, 30, 32 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the [a] formulation comprising: a sweetener comprising an unbound form and a bound form, the bound form including an inclusion complex, the inclusion complex comprising:(a) a sweetener having at least one hydrophobic region” renders the claim indefinite.  It is not clear if the formulation comprises one type of sweetener or a combination of sweeteners wherein one is bound in the form of an inclusion complex and the other is unbound or if the claim is directed to a formulation comprising only one type of sweetener.
Regarding claims 2-5, the recitation “wherein the sweetener is” renders the claim indefinite because it is not clear if “the sweetener” is the unbound sweetener or the bound sweetener (i.e. inclusion complex). 
	Regarding claim 12, the recitation “[t]he formulation to claim 11” renders the claim indefinite because a claim cannot depend from a cancelled claim.  
	Regarding claim 13, the recitation “[t]he formulation according to claim 11” renders the claim indefinite because a claim cannot depend from a cancelled claim.
Claim 15 recites the limitation “improved organoleptic property” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the recitation “said method comprising combining a sweetener having at least one hydrophilic region and at least one hydrophobic region with a globular protein having at least one hydrophobic binding site capable of binding to the sweetener and bound form as an inclusion complex, thereby improving at least one organoleptic property of the sweetener, and wherein the bound form is from about 30% to about 80% of the sweetener” renders the claim indefinite.  Here, it is not clear how the sweetener in the recitation “30% to about 80% of the sweetener” is distinguished from the sweetener that is bound to the globular protein.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8, 10, 12, 13, 15, 18, 29, 30, 32 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116824).
	Regarding claims 1-6, 12, 15, 37 and 38, Prakash et al. disclose a sweetener composition (i.e. formulation) comprising a functional ingredient and a sweetener comprising rebaudioside A or stevioside in combination with bovine serum albumin ([0859]).  Prakash et al. disclose that the sweetener composition exhibits a sugar-like temporal profile, including sweetness onset and sweetness linger and a sugar-like flavor profile (Abstract).   
	Given Prakash et al. disclose rebaudioside A or stevioside, inherently the sweetener would have at least one hydrophobic and at least one hydrophilic region.  Moreover, given Prakash et al. disclose bovine serum albumin, inherently the protein would comprises one or more hydrophobic binding sites that are capable of binding at least one hydrophobic region of the rebaudioside A or stevioside.
	While Prakash et al. disclose a combination of rebaudioside A or stevioside with bovine serum albumin, a globular protein, the reference is silent with respect to the formation of an inclusion complex.  However, given Prakash et al. disclose the combination of the two components, it necessarily follows that an inclusion complex would be formed and the bound and unbound sweetener would be in equilibrium wherein the bound sweetener would make up 20% to 80% of the sweetener in the formulation. 
	Regarding claims 7 and 8, Prakash et al. disclose all of the claim limitations as set forth above.  Given Prakash et al. disclose bovine serum albumin, the limitations of claims 7 and 8 are satisfied.   Note, claim 6, from which claims 7 and 8 depend, does not require α- or β-globulin.   
claim 10, Prakash et al. disclose all of the claim limitations as set forth above.  Given Prakash et al. disclose a sweetener composition combined as presently claimed, inherently an aqueous solution of the sweetener composition would display the claimed pH stability.
	Regarding claim 13, Prakash et al. disclose all of the claim limitations as set forth above.  Given Prakash et al. disclose a sweetener including rebaudioside A or stevioside, inherently the sweetener would have a hydrophobic region that is diterpene steviol.
	Regarding claims 18, 29 and 30, Prakash et al. disclose a method of improving the sugar-like flavor of a sweetener (i.e. formulation) comprising the steps of combining a functional ingredient and a sweetener comprising rebaudioside A or stevioside in combination with bovine serum albumin (Abstract, [0859]).  
	Given Prakash et al. disclose rebaudioside A or stevioside, inherently the sweetener would have at least one hydrophobic and at least one hydrophilic region.  Moreover, given Prakash et al. disclose bovine serum albumin, inherently the protein would comprises one or more hydrophobic binding sites that are capable of binding at least one hydrophobic region of the rebaudioside A or stevioside. 
While Prakash et al. disclose a combination of rebaudioside A or stevioside with bovine serum albumin, a globular protein, the reference is silent with respect to the formation of an inclusion complex.  However, given Prakash et al. disclose the combination of the two components, it necessarily follows that an inclusion complex would be formed and the bound and unbound sweetener would be in equilibrium wherein the bound sweetener would make up 20% to 80% of the sweetener in the formulation. 
	Regarding claims 32 and 35, Prakash et al. disclose all of the claim limitations as set forth above. Prakash et al. disclose beverages comprising the sweetener composition.  Prakash et 
	Regarding claim 36, Prakash et al. disclose all of the claim limitations as set forth above.  Prakash et al. disclose a food composition comprising the sweetener composition ([0884], claims 37 and 73).
Response to Arguments
Applicants’ arguments filed 26 April 2021 have been fully considered but they are not persuasive. 
See Response to Amendment set forth below.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 26 April 2021 is insufficient to overcome the rejection of claims 1-13, 15, 18, 29, 30, 32, 35 and 36 based upon Prakash et al. (US 2007/0116824) as set forth in the last Office action.
Declarant submits one of ordinary skill in the art would not have reasonably concluded that the formation of an inclusion complex was an inherent property of Prakash et al. (paragraph 7).    
Declarant notes the functional sweetener of Prakash is a combination of three components rather than two components (paragraph 8)
Declarant submits Prakash et al. teaches that the discloses the sweetener comprises a  functional ingredient comprising phytosterols, phytostanols, esters, or combinations thereof and those of ordinary skill in the art would readily understand the functional ingredient would inhibit the formation of the inclusion complex between BSA and rebaudioside-A (paragraphs 9 and 10).


There is no evidence on the record demonstrating, the functional ingredients disclosed by Prakash et al. would inhibit the formation of an inclusion complex as presently claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796